Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the application filed May 6, 2021 claims 1-12 are presented for examination. Claims 1, 11 and 12 are independent claims.

Information Disclosure Statement

The Applicant’s Information Disclosure Statement filed (May 6, 2021) has been received, entered into the record, and considered.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d), and based on application # 10-2018-0136910 filed in Korea on November 8, 2018 which papers have been placed of record in the file.
Oath/Declaration
The Office acknowledges receipt of a properly signed Oath/Declaration submitted May 6, 2021.
Drawings

The drawings filed May 6, 2021 are accepted by the examiner.


Abstract

The abstract filed May 6, 2021 is accepted by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

7.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “configured” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “configured” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are “optical means …” and “a reflective unit …” in claims 1, 11 and 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Bergquist et al. (US 20180149869 A1) in view of Niioka (US 20120268481 A1).
 	As to Claim 1:
Bergquist al. discloses an optical device for augmented (Bergquist, see paragraph [0038], where Bergquist discloses that the image 106, and thus the reflected image 106', may be a virtual image generated by a separate image generating means (see 211 of FIG. 2). The reflected image observed by user may be used to provide one or more of: an augmented reality display, mixed reality display or virtual reality display to a user/viewer, by variously combining the virtual image 106 presented to the user via the reflecting means 102 and the user's real world scene/viewpoint 105 observed via the stenopeic viewing means 101. Thus various examples of the disclosure provide "smart" stenopeic eyewear)  reality (Bergquist, see paragraph [0036], where Oy discloses that the substrate 107 upon which the stenopeic viewing means 101 is provided and on which the reflecting means 102 is disposed need not be flat but could be curved, thereby providing a non-flat optical display surface, i.e. having one or more major surfaces (e.g. outer facing surface and inner (eye) facing surface) being non-flat or curved, e.g. in two orthogonal directions), the optical device (Bergquist, see paragraph [0038], where Bergquist discloses The image 106, and thus the reflected image 106', may be a virtual image generated by a separate image generating means (see 211 of FIG. 2). The reflected image observed by user may be used to provide one or more of: an augmented reality display, mixed reality display or virtual reality display to a user/viewer) comprising: an optical means for transmitting at least part of visible light therethrough (Bergquist, see paragraph [0045], where Bergquist discloses the NED device may comprise an image generating means 211 which generates an image/image beam that is aimed at/directed to the reflectors for reflection to the user's eye. The image generating means may comprise: an optical engine incorporating a micro display, a projector, or a laser scanner. The micro display may be based on Liquid Crystal on Silicon (LCOS), Organic Light Emitting Diode (OLED), or any other emissive display technology); and a reflective unit disposed on a surface of the optical means or inside the optical means (Bergquist, see paragraph [0034], where Bergquist discloses the apparatus 100 also comprises means 102 configured to reflect an incident image 106 to a user's eye 108. The image may be generated by an image generating means, e.g. a pico-projector producing an image beam. The means 102 for reflecting the image 106 may comprise a plurality of reflectors 104. The plurality of reflectors 104 may comprise a plurality of reflective surfaces or micro reflectors such as mirrors of dimensions of the order of 0.01-1 mm and arranged in a hexagonal pattern/array. Although, for simplicity, FIG. 1 shows the reflectors being co-planer with the substrate, the reflectors may be angled with respect to the substrate and moreover, the reflectors may be provided at differing angles to one another as discussed further below. Moreover, the differing angles to one another may not be constant across a reflector array), and configured to reflect image light corresponding to an image for augmented reality (Bergquist, see paragraph [0074], where Bergquist discloses that the reflecting means 602 comprising the plurality of reflectors 604 may be disposed on the substrate 607 and arranged and configured thereon (i.e. duly positioned and orientated) to reflect a received image 606 (e.g. from an image generating means such as 211 of FIG. 2) such that the reflected image 606' is directed to and perceived by the user's eye. In some examples, the substrate may be curved/non flat. In some examples, the plurality of reflectors may be curved/non flat. In some examples, the plurality of reflectors may be orientated at differing angles with respect to one another and/or the substrate. In some examples, the substrate may be opaque, such that no "see-through functionality" is provided. Such an apparatus may be used for providing a virtual reality NED device. In some exan1ples, the substrate may be transparent, thereby enabling "see-through functionality". Such an apparatus may be used for providing an augmented, mixed and virtual reality NED device. In some examples, the substrate may correspond to a lens, e.g. of eyewear such as a pair of glasses/sunglasses), output from an image output unit (Bergquist, see 211 in figure 2 and paragraph [0045], where Bergquist discloses that the NED device may comprise an image generating means 211 which generates an image/image beam that is aimed at/directed to the reflectors for reflection to the user's eye. The image generating means may comprise: an optical engine incorporating a micro display, a projector, or a laser scanner. The micro display may be based on Liquid Crystal on Silicon (LCOS), Organic Light Emitting Diode (OLED), or any other emissive display technology), toward a pupil of an eye of a user (Bergquist, 206’ in figure 2 and 504 in figure 5, where Bergquist discloses directing image to user’s eye via reflecting means).
Bergquist differs from the claimed subject matter in that Bergquist does not explicitly disclose wherein the reflective unit is formed in an asymmetric shape representing a shape other than a point-symmetric shape; and wherein the point-symmetric shape is a shape in which there is a specific point on a plane of the reflective unit that allows the shape to be always a same for all rotation angles when the reflective unit is rotated around the specific point on a plane of the reflective unit, and the asymmetric shape is a shape that is not the point-symmetric shape. However in an analogous art, Niioka discloses wherein the reflective unit is formed in an asymmetric shape representing a shape (Niioka, see figure 4 and paragraphs [0219] and [0140], where Niioka discloses that the display panel 2 is applicable not only to a transmissive liquid crystal display panel, but also to a reflective liquid crystal display panel, semi-transmissive liquid crystal display panel, slightly reflective liquid crystal display panel including the transmission region at a higher ratio than the reflective region, and slightly transmissive liquid crystal display panel including the reflective region at a higher ratio than the transmission region. The display panel having an aperture of a subpixel 4S is in the shape of a parallelogram, the aperture is equivalent upon rotation by 180 degrees in the XY plane and asymmetric about the line R-R' or L-L' parallel to the Y-axis and passing through the center Or or 01 of the subpixel. Here, the aperture is not restricted in shape to a parallelogram as long as the aperture is equivalent upon rotation by 180 degrees in the XY plane as just mentioned. For example, the aperture can be in any shape including of a trapezoid, polygon, oval, semicircle, crescent, and a shape having a curvature) other than a point-symmetric shape (Niioka, see paragraph [0141], where Niioka discloses that the unit of display 4U has the center Ou and the subpixels 4S adjacent to each other in the X-axis direction in the unit of display 4U are point-symmetric about the center Ou); and wherein the point-symmetric shape is a shape in which there is a specific point on a plane of the reflective unit that allows the shape to be always a same for all rotation angles when the reflective unit is rotated around the specific point on a plane of the reflective unit (Niioka, see Ou with no change in angle ϴ1 and passing through same center angle of display 4U in figure 4 and paragraphs [0033] and [0034], where Niioka discloses the aperture of the pixel displaying the first observing point image and aperture of the pixel displaying the second  observing point image each comprises a shape that is at least point-symmetric and not line-symmetric; centers of the apertures are shifted in the second direction with respect to a line parallel to the first direction and passing through a center of the unit of display, and the aperture of the pixel displaying the first observing point image and aperture of the pixel displaying the second observing point image are point-symmetric about the center of the unit of display), and the asymmetric shape (Niioka, see figure 4 and paragraphs [0219] and [0140], where Niioka discloses that the display panel having an aperture of a subpixel 4S is in the shape of a parallelogram, the aperture is equivalent upon rotation by 180 degrees in the XY plane and asymmetric about the line R-R' or L-L' parallel to the Y-axis and passing through the center Or or 01 of the subpixel) is a shape that is not the point-symmetric shape (Niioka, see point symmetric shape area Ou in figure 4 different from parallelogram shape used asymmetrically).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bergquist with Niioka. One would be motivated to modify Bergquist by disclosing wherein the reflective unit is formed in an asymmetric shape representing a shape other than a point-symmetric shape; and wherein the point-symmetric shape is a shape in which there is a specific point on a plane of the reflective unit that allows the shape to be always a same for all rotation angles when the reflective unit is rotated around the specific point on a plane of the reflective unit, and the asymmetric shape is a shape that is not the point-symmetric shape as taught by Niioka, and thereby improving three-dimensional observation by achieving a desirable magnitude of 3D crosstalk equal to or lower than a given value (Niioka, see paragraph [0021]).
 
As to Claim 2:
Bergquist al. in view of Niioka discloses the optical device of claim 1, wherein a size of the reflective unit is 8 mm or less (Bergquist, see paragraph [0034], where Bergquist discloses that the plurality of reflectors 104 may comprise a plurality of reflective surfaces or micro reflectors such as mirrors of dimensions of the order of 0.01-1 mm and arranged in a hexagonal pattern/array).

As to Claim 3:
Bergquist al. in view of Niioka discloses the optical device of claim 2, wherein the size of the reflective unit is a maximum length between any two points on a boundary line of the reflective unit (Bergquist, see reflector 104 in figure 1 and paragraph [0034], where Bergquist discloses that the plurality of reflectors 104 may comprise a plurality of reflective surfaces or micro reflectors such as mirrors of dimensions of the order of 0.01-1 mm and arranged in a hexagonal pattern/array, it is further noted that the area of a rectangle is maximum length L  * maximum width W, therefore teaching or suggesting maximum length between two boundary points).

As to Claim 4:
Bergquist al. in view of Niioka discloses the optical device of claim 2, wherein the size of the reflective unit is a maximum length between any two points on a boundary line of an orthogonal projection of the reflective unit projected onto a plane perpendicular to a forward direction from the pupil when the user gazes forward (Bergquist, see reflector 104 in figure 1, 206’ in figure 2 and paragraph [0034], where Bergquist discloses that the plurality of reflectors 104 may comprise a plurality of reflective surfaces or micro reflectors such as mirrors of dimensions of the order of 0.01-1 mm and arranged in a hexagonal pattern/array, it is further noted that the area of a rectangle is maximum length L  * maximum width W, therefore teaching or suggesting maximum length between two boundary points and 206’ in figure 2 discloses an orthogonal projection of the reflective unit projected onto a plane perpendicular to a forward direction from the pupil when the user gazes forward).

As to Claim 5:
Bergquist al. in view of Niioka discloses the optical device of claim 2, wherein the size of the reflective unit is a maximum length between any two points on a boundary line of an orthogonal projection of the reflective unit projected onto a plane perpendicular to a direction from the pupil to the reflective unit when the user gazes in a direction of the reflective unit (Bergquist, see reflector 104 in figure 1, 206’ in figure 2 and paragraph [0034], where Bergquist discloses that the plurality of reflectors 104 may comprise a plurality of reflective surfaces or micro reflectors such as mirrors of dimensions of the order of 0.01-1 mm and arranged in a hexagonal pattern/array, it is further noted that the area of a rectangle is maximum length L  * maximum width W, therefore teaching or suggesting maximum length between two boundary points and 206’ in figure 2 discloses an orthogonal projection of the reflective unit projected onto a plane perpendicular to a forward direction from the pupil when the user gazes forward).

As to Claim 6:
Bergquist al. in view of Niioka discloses the optical device of claim 1, wherein an area of the reflective unit is formed to have a value of 16Π (mm2) or less (Bergquist, see paragraph [0034], where Bergquist discloses that the plurality of reflectors 104 may comprise a plurality of reflective surfaces or micro reflectors such as mirrors of dimensions of the order of 0.01-1 mm and 16Π (mm2) is equal to 8mm based on conversion formula of S = π d2 / 4,  16 π = π d2 / 4, 64 = d2 , 8mm  = d).

As to Claim 7:
Bergquist al. in view of Niioka discloses the optical device of claim 6, wherein the area of the reflective unit is an area of an orthogonal projection of the reflective unit projected onto a plane perpendicular to a forward direction from the pupil when the user gazes forward (Bergquist, see reflector 104 in figure 1, 206’ in figure 2 and paragraph [0034], where Bergquist discloses that the plurality of reflectors 104 may comprise a plurality of reflective surfaces or micro reflectors such as mirrors of dimensions of the order of 0.01-1 mm and arranged in a hexagonal pattern/array, it is further noted that the area of a rectangle is maximum length L  * maximum width W, therefore teaching or suggesting maximum length between two boundary points and 206’ in figure 2 discloses an orthogonal projection of the reflective unit projected onto a plane perpendicular to a forward direction from the pupil when the user gazes forward).

As to Claim 8:
(Bergquist, see reflector 104 in figure 1, 206’ in figure 2 and paragraph [0034], where Bergquist discloses that the plurality of reflectors 104 may comprise a plurality of reflective surfaces or micro reflectors such as mirrors of dimensions of the order of 0.01-1 mm and arranged in a hexagonal pattern/array, it is further noted that the area of a rectangle is maximum length L  * maximum width W, therefore teaching or suggesting maximum length between two boundary points and 206’ in figure 2 discloses an orthogonal projection of the reflective unit projected onto a plane perpendicular to a forward direction from the pupil when the user gazes forward).

As to Claim 11:
Bergquist al. discloses an optical device for augmented (Bergquist, see paragraph [0038], where Bergquist discloses that the image 106, and thus the reflected image 106', may be a virtual image generated by a separate image generating means (see 211 of FIG. 2). The reflected image observed by user may be used to provide one or more of: an augmented reality display, mixed reality display or virtual reality display to a user/viewer, by variously combining the virtual image 106 presented to the user via the reflecting means 102 and the user's real world scene/viewpoint 105 observed via the stenopeic viewing means 101. Thus various examples of the disclosure provide "smart" stenopeic eyewear)  reality (Bergquist, see paragraph [0036], where Oy discloses that the substrate 107 upon which the stenopeic viewing means 101 is provided and on which the reflecting means 102 is disposed need not be flat but could be curved, thereby providing a non-flat optical display surface, i.e. having one or more major surfaces (e.g. outer facing surface and inner (eye) facing surface) being non-flat or curved, e.g. in two orthogonal directions), the optical device (Bergquist, see paragraph [0038], where Bergquist discloses The image 106, and thus the reflected image 106', may be a virtual image generated by a separate image generating means (see 211 of FIG. 2). The reflected image observed by user may be used to provide one or more of: an augmented reality display, mixed reality display or virtual reality display to a user/viewer)  comprising: an optical means for transmitting at least part of visible light therethrough (Bergquist, see paragraph [0045], where Bergquist discloses the NED device may comprise an image generating means 211 which generates an image/image beam that is aimed at/directed to the reflectors for reflection to the user's eye. The image generating means may comprise: an optical engine incorporating a micro display, a projector, or a laser scanner. The micro display may be based on Liquid Crystal on Silicon (LCOS), Organic Light Emitting Diode (OLED), or any other emissive display technology); and a reflective unit disposed on a surface of the optical means or inside the optical means (Bergquist, see paragraph [0034], where Bergquist discloses the apparatus 100 also comprises means 102 configured to reflect an incident image 106 to a user's eye 108. The image may be generated by an image generating means, e.g. a pico-projector producing an image beam. The means 102 for reflecting the image 106 may comprise a plurality of reflectors 104. The plurality of reflectors 104 may comprise a plurality of reflective surfaces or micro reflectors such as mirrors of dimensions of the order of 0.01-1 mm and arranged in a hexagonal pattern/array. Although, for simplicity, FIG. 1 shows the reflectors being co-planer with the substrate, the reflectors may be angled with respect to the substrate and moreover, the reflectors may be provided at differing angles to one another as discussed further below. Moreover, the differing angles to one another may not be constant across a reflector array), and configured to reflect image light corresponding to an image for augmented reality (Bergquist, see paragraph [0074], where Bergquist discloses that the reflecting means 602 comprising the plurality of reflectors 604 may be disposed on the substrate 607 and arranged and configured thereon (i.e. duly positioned and orientated) to reflect a received image 606 (e.g. from an image generating means such as 211 of FIG. 2) such that the reflected image 606' is directed to and perceived by the user's eye. In some examples, the substrate may be curved/non flat. In some examples, the plurality of reflectors may be curved/non flat. In some examples, the plurality of reflectors may be orientated at differing angles with respect to one another and/or the substrate. In some examples, the substrate may be opaque, such that no "see-through functionality" is provided. Such an apparatus may be used for providing a virtual reality NED device. In some exan1ples, the substrate may be transparent, thereby enabling "see-through functionality". Such an apparatus may be used for providing an augmented, mixed and virtual reality NED device. In some examples, the substrate may correspond to a lens, e.g. of eyewear such as a pair of glasses/sunglasses), output from an image output unit (Bergquist, see 211 in figure 2 and paragraph [0045], where Bergquist discloses that the NED device may comprise an image generating means 211 which generates an image/image beam that is aimed at/directed to the reflectors for reflection to the user's eye. The image generating means may comprise: an optical engine incorporating a micro display, a projector, or a laser scanner. The micro display may be based on Liquid Crystal on Silicon (LCOS), Organic Light Emitting Diode (OLED), or any other emissive display technology), toward a pupil of an eye of a user (Bergquist, 206’ in figure 2 and 504 in figure 5, where Bergquist discloses directing image to user’s eye via reflecting means); wherein a through hole configured to pass the image light (Bergquist, 203 in figure 2), output from the image output unit (Bergquist, 211 in figure 2), therethrough is formed in a reflective unit (Bergquist, see 200, 206’ in figure 2).
Bergquist differs from the claimed subject matter in that Bergquist does not explicitly disclose center. However in an analogous art, Niioka discloses center  (Niioka, see Ou passing through center angle of display 4U in figure 4 and paragraphs [0033] and [0034], where Niioka discloses the aperture of the pixel displaying the first observing point image and aperture of the pixel displaying the second  observing point image each comprises a shape that is at least point-symmetric and not line-symmetric; centers of the apertures are shifted in the second direction with respect to a line parallel to the first direction and passing through a center of the unit of display, and the aperture of the pixel displaying the first observing point image and aperture of the pixel displaying the second observing point image are point-symmetric about the center of the unit of display).
 center as taught by Niioka, and thereby improving three-dimensional observation by achieving a desirable magnitude of 3D crosstalk equal to or lower than a given value (Niioka, see paragraph [0021]).

Allowable Subject Matter
Claims 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 12 is allowable.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gao (US 11073695 B2).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON ROSARIO whose telephone number is (571)270-1866. The examiner can normally be reached on Monday through Friday, 7:30am- 5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on (571) 272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NELSON M ROSARIO/Primary Examiner, Art Unit 2624